—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 27, 1995 (People v Figueroa, 213 AD2d 669), affirming a judgment of the Supreme Court, Kings County, rendered March 13, 1991, an amended judgment of the same court, also rendered March 13, 1991, and an order of the same court, dated January 27, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Ritter, Altman and Krausman, JJ., concur.